Since this case was dismissed under a former order of this court, the defendant has filed a petition for rehearing and also a motion to strike his first notice of appeal from the files and to permit him to be heard upon his second appeal.
In our former opinion we held that the appeal must be dismissed because of Rosser's failure to file the transcript within the time allowed by law and that his second appeal, which was taken after the first appeal had been perfected, was invalid.
This ruling Rosser claims was erroneous and contrary to the holding in State v. Tucker, 57 Or. 59, 110 P. 392. In that case, the court said:
"We find the great weight of authority is to the effect that, in the absence of some statutory provision to the contrary, the dismissal of an appeal without prejudice is not a bar to a second appeal taken within the time allowed by statute for that purpose. This rule is applied with the qualification that the first appeal has become ineffective for some technical reason, either in the method of taking it or through an honest failure to file the transcript in the appellate court within the time required by law."
If the facts in this case were the same as in the Tucker case and if the same procedure had been followed, that decision would have been controlling in the *Page 330 
instant case, but the facts are not the same and a different procedure has been followed. In this case, the defendant first perfected an appeal and, while that appeal was still pending and undetermined, he filed and served a second notice of appeal without obtaining any order for the dismissal of the first appeal, as was done in the Tucker case. In the Tucker case, the attorneys and the court recognized the rule that, under the decisions of this court, a second appeal could not be taken if a first appeal had been perfected unless an order was first made by this court dismissing the first appeal without prejudice to the appellant's right to prosecute a second appeal. Under the statute and decisions of this court, appeals in criminal cases are perfected by the serving and filing of a proper notice of appeal. The fact that the appellant may or may not thereafter file a transcript in this court within the time allowed by law has no bearing upon the question of when and how an appeal is perfected in a criminal case.
It is well settled, however, that, where an appeal has not been perfected by the serving and filing of a proper notice of appeal, the appeal is void and a subsequent appeal may then be taken without any court order being made dismissing the first appeal. That rule, however, has no application to this case because the record here shows that the first appeal was perfected although the defendant did not later file a transcript within the time allowed by law.
Hence, after the second appeal had been taken, there were in this case two appeals, both of which had been perfected and no order had been made dismissing the first appeal. There is no decision in this state holding that, under such circumstances, a second appeal can be *Page 331 
taken. In the Tucker case the court merely held that, after an appeal had been perfected in a criminal case and the appellant had failed to file the transcript within the time allowed through no fault of his own or of his attorneys, upon a proper showing of that fact, this court would dismiss the first appeal without prejudice to his right to take a second appeal, but the court did not hold that, without such showing and such order, the appellant, on his own motion, could ignore his first appeal and take a second appeal with the first appeal still pending and undetermined. In that case also the motion to set aside the first appeal was made before the statutory period for the taking of an appeal had expired. Here, the motion is made long after that time has expired.
If defendant's contention can be maintained in this case, then an appellant can take any number of appeals from the same judgment and not file his transcript until thirty days after the last appeal was taken, and all this without any showing of diligence upon his part and without any order of the court dismissing the appeals previously taken. Such a procedure is not authorized by the statute nor has it ever received the sanction of this court and is not supported by anything said in the Tucker case.
It has uniformly been held by this court that, under our statute, when an appeal has once been perfected, the right of appeal is exhausted and cannot be exercised a second time. This was held in Schmeer v. Schmeer, 16 Or. 243, 17 P. 864, a civil case, but the same ruling was followed and approved in State v.Keeney, 81 Or. 478, 159 P. 1165, a criminal case. That doctrine has been applied in numerous other criminal cases decided both before and after the Tucker decision *Page 332 
was rendered. The only exception to that rule recognized by this court is where the appellant, as in the Tucker case, was granted the right to take a second appeal under an order made by this court upon a proper showing and within the time fixed by the statute for the taking of an appeal. Hence, unless we are prepared to overrule State ex rel. v. Estes, 34 Or. 196,51 P. 77, State v. Williams, 55 Or. 143, 105 P. 716, State v.Dickerson, 55 Or. 390, 106 P. 790, State v. Douglas, 56 Or. 20,107 P. 957, State v. Webb, 59 Or. 235, 117 P. 272, Statev. Morgan, 65 Or. 314, 132 P. 957, State v. Keeney, 81 Or. 478,159 P. 1165, State v. Keeney, 82 Or. 400, 161 P. 701,State v. Foster, 140 Or. 200, 13 P.2d 609, and State v.Fehl, 147 Or. 290, 32 P.2d 1013, all of which were criminal and not civil cases, then this appeal must be dismissed, or a new rule must be established in contravention of every decision heretofore rendered by this court.
In State v. Morgan, supra, this court, at a time when Mr. Justice McBRIDE, who wrote the opinion in the Tucker case, was Chief Justice, in a per curiam opinion in which all the then members of the court concurred, said:
"An appeal is a statutory remedy, and, in order for the defendant to have the benefit of an appeal, it is necessary for him to comply substantially with the requirements of the statute. After the expiration of the time allowed by the statute for filing copies of the documents required, neither the Circuit Court nor this court has authority to make an order nunc protunc extending the time, or to change the statute by granting a different right of appeal than as provided for by the statute: Kelley v. Pike, 17 Or. 330, 20 P. 685. In the case at bar the orders passed by the Circuit Court on January 25, and February 21, 1913, were made without authority of *Page 333 
law, and are void: Grover v. Hawthorne, 62 Or. 65, 71,121 P. 804, 808.
The filing of the transcript within the time allowed by the statute, or within the time allowed by the court, when the time therefor is extended, is a jurisdictional matter. In criminal cases where the transcript is not filed within the five days provided by law, upon the motion of the respondent and notice to the appellant, this court has no discretion in the matter and must order the appeal dismissed: State v. Williams, 55 Or. 143,105 P. 716; State v. Dickerson, 55 Or. 390, 106 P. 790; State v. Douglas, 56 Or. 20, 107 P. 957; State v. Webb, 59 Or. 235,117 P. 272; Davidson v. Columbia Timber Co., 49 Or. 577, 91 P. 441."
In the Morgan case the defendant had been convicted of the crime of murder in the first degree and he was attempting to appeal from said judgment. His failure to file the transcript within the five days then allowed by law grew out of the following facts stated in the opinion:
"It is shown by affidavit on behalf of plaintiff that on the day on which the notice of appeal was filed the circuit judge issued the certificate of probable cause. On account of the date set for the execution of defendant, January 16, 1913, one of the attorneys for defendant carried the certificate in person to the warden of the penitentiary, and returned to Condon on the 17th of January, 1913, with the intention of preparing a bill of exceptions, and of having the transcript filed in the Supreme Court within the time required by law, which time would expire on January 19, 1913. Not being able to complete the bill of exceptions, and the circuit judge then holding court at Pendleton, Oregon, one of the attorneys tried to communicate with the judge by telephone, for the purpose of obtaining an order extending the time for filing the transcript but was unable to do so. Upon the return of the circuit judge from Pendleton to Condon, after the expiration *Page 334 
of the five days in which to file the transcript, the judge signed such order. It is in no way explained why counsel for defendant did not communicate with the circuit judge by telegraph, or by some other means than the telephone; nor is there any explanation made as to why the order for the extension of time was not obtained at an earlier date during the five days' time, which, at most, is short for preparing and filing a transcript. It is clear that the transcript was not ready to be filed by the clerk; therefore it was no fault of the clerk that the same was not transmitted within the time allowed by law."
Notwithstanding the showing thus made, the motion to dismiss the appeal in the Morgan case was sustained.
There has been no change in the statute since the decision in the Morgan case except extending the time for filing the transcript from five to thirty days. If, as stated by the court, neither the supreme court nor the circuit court has the power by a nunc pro tunc order extending the time after the expiration of the time allowed nor to change the form of the appeal, then clearly the defendant himself, after default, by merely filing a second notice of appeal without any order being made setting aside the first appeal, has no such power. The statute grants but a single right of appeal and the law of this state is, as settled by the decisions of this court, that no second appeal can be taken where the first appeal has been perfected and the appellant has failed to file the transcript within the time allowed, except in the single instance where an order of this court is obtained, upon a sufficient showing, dismissing the first appeal without prejudice. The defendant does not come within that exception and the doctrine announced in the Tucker case has no application whatever to the facts presented here. *Page 335 
Under the decisions above referred to, the appeal should be dismissed.
KELLY, J., concurs.
                              ON THE MERITS                              (91 P.2d 295)